DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No. US 10,737,538.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent correspond substantially close to the instant application.
For claims 1-2 and 16 of the instant application, see claims 1-2 of the U.S. Patent.
For claim 4 of the instant application, see claim 3 of the U.S. Patent.
For claim 5 of the instant application, see claim 4 of the U.S. Patent.
For claim 6 of the instant application, see claim 5 of the U.S. Patent.
For claim 7 of the instant application, see claim 6 of the U.S. Patent.
For claim 8 of the instant application, see claim 7 of the U.S. Patent.
For claim 9 of the instant application, see claim 8 of the U.S. Patent.
For claim 10 of the instant application, see claim 9 of the U.S. Patent.
For claim 11 of the instant application, see claim 10 of the U.S. Patent.
For claim 12 of the instant application, see claim 11 of the U.S. Patent.
For claims 13 and 14 of the instant application, see claim 12 of the U.S. Patent.
For claim 15 of the instant application, see claim 14 of the U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durif (US 2006/0201241).
Regarding claims 1-2 and 15, Durif teaches a pneumatic tire comprising a sensor installation structure.  see annotated figure below.
The sensor patch of Durif is one continuous layer and satisfies “single layer sheet member” as claimed.  Alternatively, the top portion 110 of the sensor patch reads on the claimed single layer sheet member and fails to exclude the bottom portion 100 since claim 1 recites “the sensor patches comprises a single layer sheet member”.  Therefore, “single layer sheet member” fails to distinguish over the sensor patch of Durif. 

    PNG
    media_image1.png
    615
    577
    media_image1.png
    Greyscale


Regarding claim 4, Durif teaches a rubber mix forms the strap wherein the rubber mix contains at least one of synthetic elastomer: EPDMs, SBRs, polybutadienes or butyls [0049]. Synthetic elastomers such as EPDM is considered as a synthetic resin. 
Regarding claim 5, Durif places the installation structure on an inner wall of a tire which is an inner liner.
Regarding claims 8, Durif teaches to glue (a bonding process) by cold or hot vulcanization of rubber mixes to bond the installation structure on the inner side of a tire.
Regarding claim 14, see FIG. 15-17 and [0067].
Claims 1-2, 5, 8-9, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’944 (US 2014/0261944).
Regarding claims 1-2 and 15, US’944 teaches a tire containing a encased device (abstract).  FIG. 4A-FIG. 4E teaches an elastomeric encasement (sensor patch) that is a single layer of sheet member.  See annotation below. 

    PNG
    media_image2.png
    321
    785
    media_image2.png
    Greyscale


See FIG-5F shows the device 22 having a fixing projection 23B.
Regarding claim 5, see FIG-2. 
Regarding claims 8-9 and 12, FIG.5A-FIG. 5C teaches how the sensor installation structure is co-cured on the tire [0021] and curing is a bonding process. The claimed anti-pressing portion-tire attachment structure reads on mold pieces 19A and 19B (FIG-5A-FIG-5G) used to form the internal cavity 14 of the rubber patch (FIG-4B).

    PNG
    media_image3.png
    237
    503
    media_image3.png
    Greyscale

Regarding claim 14, see FIG. 4A-FIG. 4E.
Regarding claim 16, in FIG-4C, the device would be in direct contact with the inner liner in the configuration of FIG-4C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Durif (US 2006/0201241) in view of Yagi et al. (US 2004/0226643).
Regarding claim 6, Durif is silent to the sensor patch having a thickness between about 20% and about 120% of a thickness of the inner liner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor patch of Durif with a thickness that is between about 20% and about 120% of a thickness of an inner liner because Durif teaches the resilient strap has a thickness less than 5 mm and more particularly between 1 and 2 mm [0042] and Yagi et al. teaches a rubber composition for an inner liner of a tire and discloses a thickness of the inner liner is preferably with the range of 0.5 to 2 mm [0030] and providing a known thickness value for an inner liner of a tire yield predictable results.
Regarding claim 7, Durif does not recite the sensor patch is formed of the same material as the inner liner; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material of the sensor patch being the same as the material of the inner liner in Durif’s tire since Durif teaches a rubber mix of the strap (sensor patch) comprises butyl [0049] and it is well-known in the tire art that inner liners in tires are made of a rubber composition comprising butyl rubber as evidenced by Yagi et al. and official notice is taken autogenous bonding of rubber materials in the tire art (i.e. bonding the same rubber materials) is well-known and conventional.  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’944 (US 2014/0261944).
Regarding claim 10, the mold pieces 19A and 19B of US’944 forming an internal cavity 14 in FIG-4B do not melt because these mold pieces 19A and 19B are vulcanized with the tire (FIG-5C) and afterward completely removed (FIG-5D and FIG-5E) creating the internal cavity to accept the inserted device 22 through the hole 21 (FIG-5F and FIG-5G).  
US’944 does not recite the anti-pressing portion-tire attachment structure (mold pieces 19A and 19B) is made of a high-temperature polymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mold pieces 19A and 19B made of high-temperature polymer because official notice is taken that it is well-known in the tire art to use polymer materials; such as, mylar or thermoplastic films as release materials; release materials are vulcanized with the tire, later removed from the tire, and not an integral part of the tire structure and since these release materials operate under tire vulcanization temperature, they are fairly considered high-temperature polymers. 
Regarding claim 11, US’944 does not recite the anti-pressing portion-tire attachment structure has a thickness that is between about 20% and about 50% of a thickness of a sensor patch.  However, this claimed thickness would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since mold pieces 19A and 19B are vulcanized with the tire (FIG-5C) and then completely removed (FIG-5D and FIG-5E) forming an internal cavity 14 having a height that is less than the thickness of the sensor patch (FIG-4B or FIG-4D) and the height of the internal cavity corresponds to the thickness of the mold pieces, rendering the claimed range obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/19/2022